United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macon, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1159
Issued: February 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 17, 2018 appellant filed a timely appeal from a March 5, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability commencing December 7, 2017 causally related to her accepted January 28, 2015
employment injury.
FACTUAL HISTORY
On January 28, 2015 appellant, then a 45-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that day she injured her right shoulder when she tripped over
1

5 U.S.C. § 8101 et seq.

a curb and fell into a cluster box while in the performance of duty. On February 27, 2015 OWCP
accepted the claim for closed fracture of the right humerus. It paid wage-loss compensation on
the supplemental rolls from March 21 through April 4, 2015 and on the periodic rolls from April 5
through August 22, 2015.
In a January 26, 2016 return to work note, Dr. R. Allen Butler, a Board-certified orthopedic
surgeon, released appellant to full duty. She returned to full-duty work on January 27, 2016.
On December 8, 2017 appellant filed a notice of recurrence (Form CA-2a) alleging total
disability commencing December 7, 2017. She explained that for the past two weeks her right arm
was painful and felt tight.
By development letter dated December 20, 2017, OWCP informed appellant of the
definition of a recurrence and advised her of the type of evidence required to establish a recurrence
claim. It afforded her 30 days to submit the necessary evidence.
In a statement received by OWCP on January 2, 2018, appellant explained that on
December 4, 2017, her treating physician took an x-ray, which revealed necrosis of her right
humerus bone.
OWCP received a December 8, 2017 report from Brandy Blanton, a nurse practitioner.
Ms. Blanton indicated that she had consulted Dr. Butler as to whether appellant’s avascular
necrosis of the humerus bone was work related and he had related that the condition was related
to appellant’s previous right shoulder injury.
In a December 21, 2017 report, Dr. Butler related that appellant was seen for follow-up
due to right shoulder pain. His diagnoses included a chronic fracture of the upper end of the right
humerus from January 28, 2015. Dr. Butler also diagnosed pain in the right shoulder, impingement
syndrome of the right shoulder, and idiopathic aseptic necrosis of the right humerus. He opined
that appellant’s “condition is related to previous work injury.” Dr. Butler concluded that appellant
would be unable to return to work for an undetermined period of time. He examined her on
January 23, 2018 and repeated his diagnoses.
By decision dated March 5, 2018, OWCP denied appellant’s claim for a recurrence of
disability. It determined that she had not established that she was disabled due to a material change
or worsening of her accepted work-related conditions. OWCP explained that appellant was
released to full-duty work on January 27, 2016 and that the medical evidence of record did not
demonstrate with clinical findings that the accepted condition worsened/changed to cause a
recurrence of disability.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as “an inability to work
after an employee has returned to work caused by a spontaneous change in a medical condition,

2

which resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.”2
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of proof to establish that the recurrence is causally related
to the original injury.3 This burden includes the necessity of furnishing evidence from a qualified
physician who concludes that the condition is causally related to the employment injury.4 The
physician’s opinion must be based on a complete and accurate factual and medical history and
supported by sound medical reasoning.5
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to claimant’s own intentional misconduct.6 Thus, a subsequent
injury, be it an aggravation of the original injury or a new and distinct injury, is compensable if it
is the direct and natural result of a compensable primary injury.7
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing December 7, 2017 causally related to her accepted January 28, 2015
employment injury.
The record contains a December 8, 2017 note from a nurse practitioner, Ms. Blanton.
While she noted that Dr. Butler had indicated that the avascular necrosis in the humerus was work
related, he did not countersign on the note. Health care providers such as nurses, acupuncturists,
physician assistants, and physical therapists are not considered physicians as defined under FECA.

2

20 C.F.R. § 10.5(x).

3

Id. at § 10.104(b); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5 and
2.1500.6 (June 2013).
4

See S.S., 59 ECAB 315, 318-19 (2008).

5

Id. at 319.

6

Mary Poller, 55 ECAB 483 (2004).

7

Y.P., Docket No. 17-0859 (issued December 4, 2018).

8

Id.

3

Thus, their opinions regarding causal relationship do not constitute rationalized medical
opinions and are of no probative value.9
In a December 21, 2017 report, Dr. Butler related that appellant was seen for right shoulder
pain and that she would be disabled from work for an indefinite period of time. His diagnoses
included a chronic fracture of the upper end of the right humerus, which occurred on
January 28, 2015. However, Dr. Butler did not provide rationale for his opinion which explained,
with objective findings, why appellant’s accepted fracture of the right humerus caused a recurrence
of disability as of December 7, 2017. The Board has held that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining how a given
medical condition or period of disability was related to the employment incident or injury.10
In his report of January 23, 2018, Dr. Butler provided diagnoses which included the
additional conditions of impingement syndrome of the right shoulder and idiopathic aseptic
necrosis of the right humerus. He merely noted, however, that appellant’s diagnosed conditions
were “attached to this encounter.” Dr. Butler again failed to provide medical rationale to
explaining how the diagnosed conditions or disability was causally related to the accepted
employment injury.11
The Board finds that the medical evidence submitted failed to establish total disability
commencing December 7, 2017 due to residuals of the accepted injury. Thus, the Board finds that
appellant has not met her burden of proof to establish by the weight of the reliable, probative, and
substantial evidence, a change in the nature and extent of the injury-related condition resulting in
her inability to perform her employment duties.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing on December 7, 2017 causally related to the accepted January 28, 2015
employment injury.

9

Certain healthcare providers such as physician assistants, nurse practitioners, physical therapists, and social
workers are not considered physicians as defined under 5 U.S.C. § 8101(2). Consequently, their medical findings
and/or opinions will not suffice for purposes of establishing entitlement to FECA benefits. However, a report from a
physician assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. See M.F., Docket No. 17-1973 (issued December 31, 2018).
10

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

11

Id.

12

See J.D., Docket No. 18-0616 (issued January 11, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the March 5, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

